                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDUARDO PENA,                             Case No. 19-cv-04065-MMC
                                                      Plaintiff,
                                  8
                                                                                   ORDER CONTINUING CASE
                                                v.                                 MANAGEMENT CONFERENCE
                                  9

                                  10     WELLS FARGO BANK, N.A.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         In light of defendant's pending motion to dismiss, the Case Management

                                  14   Conference, currently scheduled for December 13, 2019, is hereby CONTINUED to

                                  15   January 31, 2020, at 10:30 a.m. A Joint Case Management Conference Statement shall

                                  16   be filed no later than January 24, 2020.

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: December 5, 2019
                                                                                          MAXINE M. CHESNEY
                                  20                                                      United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
